Order, Supreme Court, New York County (B. S. Cohen, J.), entered April 22,1981, confirming referee’s report as amended, is unanimously modified, on the facts, to the extent of determining that claimant Gilberto Vasquez is entitled-to recover $1,000 for pain and suffering, and claimant Jennie Vasquez is entitled to recover $250 for pain and suffering, and the order is otherwise affirmed, without costs. The allowance made by Special Term to said claimants for pain and suffering is plainly inadequate even for the relatively nonsevere pain and suffering of said claimants. Concur — Kupferman, J. P., Ross, Silverman and Asch, JJ.